Case: 17-20358      Document: 00514302394        Page: 1     Date Filed: 01/10/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                     No. 17-20358                    January 10, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee

v.

WILLIAM SOLOMON LEWIS,

                                                Defendant-Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-335



Before, SMITH, CLEMENT, and HAYNES, Circuit Judges.
PER CURIAM: ∗
      William Solomon Lewis, federal prisoner # 73998-279, has filed a motion
for leave to proceed in forma pauperis (IFP) on appeal. To obtain leave to
proceed IFP on appeal, Lewis must demonstrate financial eligibility and a



      ∗
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20358    Document: 00514302394      Page: 2    Date Filed: 01/10/2018


                                  No. 17-20358

nonfrivolous issue for appeal.     See FED. R. APP. P. 24(a); 28 U.S.C. §
1915(a)(1); Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
      In this case, Lewis seeks to appeal the district court’s denial of his motion
for release pending collateral review. Lewis argues in his IFP motion that he
was deprived of counsel at his sentencing hearing without receiving the
necessary warnings about proceeding pro se. He contends that in light of this
constitutional error, he is entitled to a new sentencing hearing under the
current version of the Sentencing Guidelines, which will likely result in a
guidelines sentencing range lower than the prison term he has already served.
Although the district court stated at the original sentencing hearing that it
would have sentenced Lewis to the same 110-month sentence, even if it had
erred in the guidelines calculations, based on Lewis’s criminal history and lack
of respect for the law, Lewis asserts that these statements are insufficient to
justify a sentencing above what he believes will be the newly applicable
guidelines range.
      A review of the record and Lewis’s pleadings shows that he has
established his financial eligibility for IFP status. See Adkins v. E.I. Du Pont
de Nemours & Co., 335 U.S. 331, 339-40 (1948). However, Lewis has not shown
that he will raise a nonfrivolous issue on appeal. Release should be granted to
an offender pending collateral review “only when the [applicant] has raised
substantial constitutional claims upon which he has a high probability of
success, and also when extraordinary or exceptional circumstances exist which
make the grant of bail necessary to make the habeas remedy effective.” Calley
v. Callaway, 496 F.2d 701, 702 (5th Cir. 1974). Regardless of the merits of
Lewis’s claims, on which the district court has not yet ruled, Lewis has failed
to show the existence of any “extraordinary or exceptional circumstances”
necessitating his release on bond to make the postconviction remedy effective.



                                        2
    Case: 17-20358   Document: 00514302394     Page: 3   Date Filed: 01/10/2018


                                No. 17-20358

Because Lewis has not demonstrated that he will raise a nonfrivolous issue on
appeal, his motion for leave to proceed IFP on appeal is DENIED. His motion
for bail and motion to expedite the bail motion are also DENIED. Lewis’s
appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                     3